Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 21 and 22 as being drawn to non-elected group. 


Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the base portion having a three- dimensional uneven structure including a bottom wall portion having a main surface provided along the axial direction of the shaft member and a plurality of side wall portions extending from the bottom wall portion opposite to the reflection portion as set forth in the claimed combination.

Lee et al (US 6,794,217 B2) discloses a mirror device (Fig. 1) comprising:
a frame body (12);
a shaft member (46, 48) provided inside the frame body and connected to the frame body; and
a reflection member (18 shown in Fig. 2 and column 6, lines 65-66) fixed to the shaft member and provided so as to swing around an axis of the shaft member, wherein the reflection member has a base portion(40, 42) provided along an axial direction of the shaft member and a reflection portion provided on the base portion (see Fig. 2), and the base portion has a three-dimensional (see Figs. 1 and 2).  However, the three-dimensional structure is even. Thus, the prior art does not disclose the three- dimensional structure that is uneven structure including a bottom wall portion having a main surface provided along the axial direction of the shaft member and a plurality of side wall portions extending from the bottom wall portion opposite to the reflection portion as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/30/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872